      Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 1 of 9 PageID #:354




                          IN THE UNITED STATES DISTRICT COURT

             FOR TT{E NORTHERN DISTRICT OF ILLINOIS EASTERN DTVISION




STEWART, JAMES                                           CASENUMBER               1:18-cv-03916

Plaintiff                                                Judge Charles RNorgle Sr

V                                                        Magistrate Judge Michael T. Mason

CREDIT CONTROL,LLC and employee

RESURGENT CAPITAL SERVICES

(RESURGENT) and employee                                                   FILET)
EXPERIAN INFORMATION SOLUTIONS INC.                                             rc\ 28 ?01g 6YJ
(EXPERIAN) and anployee
                                                                       c'IH8UtI,B,R[YI3U*'
LVI.[/ FUNDING LLC (LVIW)

Defendants

     MOTION FOR }IEARING LVIW OBJECTIONS TO PRODUCTION AND INTERROGATORIES

                                   OBJECTIONS TO PRODUCTION


l.      COMES NOW the PlaintiffJames Stewart who herein submits his request for a Motion for a

        Hearing of objections to Production request and Interrogatories.




2.       On September 24,2018 Plaintiff served the Defendant   LVIW    Request for production pursuant to

        Federal Rules of Civil Procedure (FRCP) Rule 34, Defendant responded to the request November

        12,2018, in the response Defendant objected to 9 request out of l7 with 4 of the objected request,

        Defendant responded with a claim of privilege and would not produce the materials unless a

        protective order was issued, after getting the Protective Order granted December 7,2018, Plaintiff

        now moves this court for a hearing on Defendants objections to Production and Interrogatories


                                                                                              Page 3   of   ll
Thursday, December 27, 2018
     Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 2 of 9 PageID #:355




3.        Defendant     LVIW    has objected to Produetion request numbers 6,'7,8,9,11,12,13,14,and    l5 for the

          following reasons Plaintiffrequest this court to compel Defendant to respond to the request for

          Production.




REQUEST NO 6:

Please produce all      policy manuals, procedure manuals, or other documents, which address your

policies, practices, or procedures when collecting past due accounts.




This request is essential to document weatlerDefendant          LVIW actually   investigated Plaintiffdisputes

or if the computer system      LYIW      used, is programmed to just have its computer system   veriS that the

information in its system, is the information in its system or weather the practices or procedures are in

line with the FCRA l5 U.S.C. l68ls-2b which describe the process of reinvestigating of disputes

received from a CRA. Also the FDCPA violation            of 1692e(2)(8)and (10) are claims for violations by

LVIW which      the policies, practices, or procedures can determinejust what do     LVIW    do with disputes

betause   Plaintiff belief   is that   TIIE computer system used by LVIW is setup to ignore disputes , and

providing the requested information would show if         LMW    actually reinvestigate disputes or not.




REQUEST NO 7:

Please produce all materials, including video and audio tapes, pertaining to training by or for the

Defendant and its employees regarding the Fair Debt Collection Practices Act, and the Fair

Credit Reporting Act.




This request is paramount because this will show if the Defendant is following the rules of the

FDCPA AND FCRA or weather Defendant is using a computerized system that is programmed



                                                                                                     Page 4   ofll
Thursday, December 27, 2018
     Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 3 of 9 PageID #:356




to followthe FDCPA and FCRA rules.




REQUEST NO 9:

Produce the forward       flow contract agreement for the purchase of the account LVNIV alleges to

be the   plaintiff account un-redacted.



This request goes to the heart ofjust what did L\AIV purchase because as of yet Defendant

LVI\rV has not validated the allege account but continues to destroy Plaintiffability to received

credit and is causing un-repairable damage to his ABLILTY TO GAIN CREDIT by reporting an

account it refuse to validate. Also Defendant objection of this request violated FRCP 37(b){2)*

Unacceptable Excuse for Failing to        Act. A failure described in Rule 37(dXlXA) is not excused

on the ground that the discovery sought was objectionable tmless the party failing to act has a

pending motion for a protective order under Rule 26(c)" by claiming the information is

confidential without a motion for confidential agreement on the docket the Defendant LVIW has

violated FRCP 37(b)Q).




REQUEST NO 13:

Please produce copies      of all of your current balance sheets and finaneial statements.



This request is reasonably ealculated to lean to discovery that will determine if the Defendant

LVIW     can compensate Plaintiffbecause       L\   ry   has stated   it has no insurance that would be

used to settle this claim.




                                                                                                Page 5    of 1l
Thnrsday, December    2   7, 2018
    Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 4 of 9 PageID #:357




REQUEST NO

Please produce copies of your income     tar returns forthe past three (3) years.



This request is reasonably calculated to lead to the discovery of admissible evidence that will

determine if the Defendant    LVIW   can compensate Plaintiff, because    LYI{V     has stated it has no

insurance that would be used to settle this claim.




REQUEST NO

Please produce copies of all   of your quarterly profit and loss statements for the past three (3).



This request is reasonably calculated to lean to discovery that will determine if the Defendant

L\fNry can compensate Plaintifl     because   LYNV has stated it has no insurance that would be

used to settle this claim.




REQUEST NO l8

PRODUCE TFIE contract, assignment, Accounts Purchasing Agreement of Forward flow

Agreement (unredacted), between defendant LVNry and the "original creditor" or "seller" the

alleged account for which LVNV was trying to collect from PlaintiffJarnes Stewart.




This request if fundamental in getting to the heart of the dispute, Defendant L\fNry chim

ownership ofthe allege account, Plaintiffrequested validation ofthe allege account (competent

evidence that Plaintiffhave some contractual obligation to pay     LMW),     as a maxim of    law

would state, prove it, which can only be done by produeing the Accounts Purchasing Agreement



                                                                                            Page 6   of   ll
Thnrsday, December 27, 2Al8
      Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 5 of 9 PageID #:358




and in doing so determine just what       if anything Plaintiffowes LVNV who alleges to have

purchase the allege account.




REQUEST 19

Produce the     "bill of sale" (unredacted), for the purchase of the alleged account for which LVNV

was trying to collect from PlaintiffJanres Stewart.




Again Plaintiffclaims relate to weather Defendant         L\fi{V   conducted a reasonable investigation

of Plaintiffdispute, and validation of the allege account which request Defendant produce

comptent evidence that Plaintiffhave some contractual obligation to pay L\4{V.



REQUEST 20

Produce copies of any written orelectronic communication between        L\INV and "original creditof'or

"sellef'regarding the alleged accotrrt LVIIV rvas trying to collect from PlaintiffJames Stewart.



This request is at the core of PlaintiffJames Stewart claim that LVNV didn't validate the allege account

and   just continue reporting to the consumer reporting agencies'. After receiving a dispute and request for

validation.




REQUEST 23

Produce all cornpliance and or procedure manuals         LVIW      use to train employees engaged in the

collection process used in the attempt to collect an alleged debt from PlaintiffJames Stewart.




                                                                                                Page 7   ofll
Thursday, December 27, 2018
    Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 6 of 9 PageID #:359




This is another core issue as it relates to   LMW compliance   and procedures used when a consumer

disputes an account, how does    LVIW    conduct investigation of disputeg and compliance& procedures

used to certify the release of consumer reports.




REQUEST 24

Produce the subscriber agreements currently in force between          L\INV      and each of the three

CRAs, (TransUion, Equifax, and Experian).




These agreements are central to weather          LVIW   agents had a legitimate pu{pose to gain access to

Plaintiffconsumer report and weather LVI'\ry and / or E)(PERIAN was aware the agents didn't

have a permissible puq)ose to      pull Plaintiffconsumer report.



REQUEST 28.

Produce all court records connected with any litigation brought against LVhfV, by a governmental

agency ie; FTC, CFPB, STATE of..., United States, FCC etc., in the past five years.




This request is relative because Defendant         LVIW   deals with consumers by the thousands an may

be a danger to the public financial health       if there is a consent deuees.



                  SUPPPLEMENTAL TO REQUEST FOR INTERROGATORIES

                                 REQUEST FOR INTERROGATORIES



        Identity of each and every Frson who took part in any way in the "investigation(s)"               of
        Plaintiff James Stewart dispute(s).


                                                                                                 Page 8   of 1l
Thursday, December 27, 2018
     Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 7 of 9 PageID #:360




        Defendant claim the word investigation is not defined, Plaintiffuse of the word

        "investigation" as defined from Merriam Webster dictionary : to observe or study by close

        examination and systematic inquiry: to make a systematic examination especially: to conduct an

       off'rcial inquiry. Also as define in the FCRA 1681s-2b.

       (b) Duties of Furnishers of lnformation upon Notice of Dispute

       (l) In general. After receiving notice pursuant to section 611(a)(2) [$ 1581i] of a dispute
       with regard to the completeness or accuracy of any information provided by a person to a
       consumer reporting agency, the person shall

       (A) conduct an investigation with respect to the disputed information;

       (B) review all relevant information provided by the consumer reporting agency pursuant
       to section 611(a)(2) [$ 1681i];

       (C) repon the results ofthe investigation to the consumer reporting agency;

       (D) if the investigation finds that the information is incomplete or inaccurate, report those
       results to all other consumer reporting agencies to which the person furnished the
       information and that compile and maintain files on coilsumers on a nationwide basis; and

       @) if an item of information disputed by a consumer is found to be inaccurate or
       incomplete or cafllot be verified after any reinvestigation under paragraph (1), for
       purposes of reporting to a consumer reporting agency only, as appropriate, based on the
       results of the reinvestigation promptly-

       (i) modify that item of information;
       (ii) delete that item of inforrnation; or
       (iii) permanently block the reporting of that item of inforrnation.



5.     What is the name of the software used in relation to      LMW "batch interface   system" or

       connected with their interaction with the e-Oscar system?




       What is the name of the software and /or hardware used to communicate to the Consumer

       Reporting Agencies computer system by       LVIW

                                                                                           Page 9   of 1l
Thursday, December 27, 2018
       Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 8 of 9 PageID #:361




 8.         With respect to LVNV affrmative defenses raised in your Answer to             plaintiffs   Complaint,

           provide each and every fact on which each defense is based; identifr all persons from whom

            information was obtained in support of          LMW     assertion of each affrmative defense; and identifu

            the location and content of all documents on which LVIrIV in support of each affirmative defense.

           Affinnative defense I bona fide error defense

           Affirmative defense 2            nb{q fail to state a claim
           Affirmative defense 3 permissible purpose defense

           ,Affrmative defense 4 setoffdefense

           Affirmative defense 5 failure to mitigate defense

           Affrrmative defense 6 FCRA and FDCPA DEFENSES

           AfFrrmative defense 7 Arbitration Defense

           This request is reasonably calculated to lead to discovery of infonnation that will be

           admissible in defending Plaintiffcase, and request this court to compel Defendant                  L\INV

           to respond to this requested interrogatories.



WHEREFORE Plaintiffrespectfully request this court compel L\,rhIV to respond to PlaintiffJames

Stewart request for Production and Interrogatories and provide any other relief this court see fit.




James Stewart
8132 S Harvard
Chicago Illinois 60620
312217 0492
t, i:e.]aqru;, i 9 5': lj :iiilttir.ilEir




                                                                                                        Page 10   of 1l
Thursday, December 27, 2Al8
      Case: 1:18-cv-03916 Document #: 55 Filed: 12/28/18 Page 9 of 9 PageID #:362




                                        CBRTIFICATE OF SERYICE

I hereby certift that on December 28,2018 a copy ofthe foregoing document to be email to

attorneys of record and to counsel for     LVIW by U.S mail to;


Jamie N. Ward
j amieward@jonesday.             com
JONES DAY
77 West Wacker
Chicago, IL 60601.1692
Telephone: +l .3 12.7 82.3939
Facsimile: + I .3 12.7 82.85 85

Nabil G. Foster
Lindsey Conley
HINSHAW & CULBERTSON LLP
151 North Franklin Street, Suite 2500
Chicago,IL 60606
Telephone: 312-7 04-3000
Facsimile: 312-7M-300l
n tbster,Ti:li i ns hallia ir c c, n;
                             .


 icon ie] 'ritirinsh ar,vlau coni.




Patrick A. Watts, Esq.
Watts Law Group, LLC
212 S. Bemiston Ave., Suite 200
Clayton, MO 63105
Tel: 618-520-6477
E-mail : pwatt@swattslaw.com




                                                                                 Page   1l   ofll
Thursday,   hcember 2 7, 2018
